Revised November 30, 2001

                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-40920



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                    ENCARNACION LUJANO-PEREZ,

                                                Defendant-Appellant.

------------------------------------------------------------------



                           No. 00-40924



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                       ANTONIO MATA-ORTIZ,

                                                Defendant-Appellant.

-------------------------------------------------------------------
                           No. 00-40967



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                      JUAN TORRES-RODRIGUEZ,

                                                Defendant-Appellant.

-------------------------------------------------------------------



                           No. 00-40972



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                     JOSE EFRAIN GARCIA-LUNA,

                                                Defendant-Appellant.



          Appeals from the United States District Court
                for the Southern District of Texas
                        November 26, 2001


                                2
Before JONES, SMITH, and DeMOSS, Circuit Judges.

DeMOSS, Circuit Judge:

     Encarnacion Lujano-Perez, Antonio Mata-Ortiz, Juan Torres-

Rodriguez, and Jose Efrain Garcia-Luna, all Mexican natives and

citizens, pleaded guilty to reentering the United States after

deportation under 8 U.S.C. § 1326.                They each received enhanced

sentences because they had each been convicted of an aggravated

felony prior to their deportation.              8 U.S.C. § 1326(b).      All four

here now challenge the voluntariness of their guilty pleas because

the trial court did not comply with the admonishment requirements

of FED. R. CRIM. P. 11.      Because we conclude that the trial court’s

failure to admonish the defendants of the nature of the charge, as

required   by   Rule   11,   was    not       harmless   error,   we   vacate   the

conviction and sentence of each defendant and remand these cases

for further proceedings consistent with this opinion.



                               I.    BACKGROUND

     Encarnacion Lujano-Perez was deported on April 29, 1999.

Without the Attorney General’s permission, he reentered the United

States on May 2, 1999.          Border Patrol agents arrested him in

Laredo, Texas, on March 30, 2000, and he was indicted for unlawful

reentry on April 18, 2000. Prior to this deportation, Lujano-Perez

had been convicted in Florida for Attempted Sexual Battery of a

Child.

     Antonio Mata-Ortiz was deported on October 12, 1999.                 Without
                                          3
the Attorney General’s permission, he reentered the United States.

Border Patrol agents arrested him in Laredo, Texas, on March 26,

2000, and he was indicted for unlawful reentry on April 18, 2000.

Prior to his deportation, Mata-Ortiz had been convicted in Denton,

Texas, for Aggravated Assault and Murder.

      Juan Torres-Rodriguez was deported on June 24, 1999.        Without

the Attorney General’s permission, he reentered the United States

on March 29, 2000.    Border Patrol agents arrested him in Laredo,

Texas, on March 29, 2000, and he was indicted for unlawful reentry

on April, 18, 2000. Prior to his deportation, Torres-Rodriguez had

been convicted in Palm Beach, Florida, for Cocaine Possession.

      Jose Efrain Garcia-Luna was deported on February 12, 2000.

Without the Attorney General’s permission, he reentered the United

States. Border Patrol agents arrested him in El Cenizo, Texas, and

he was indicted for unlawful reentry on April 4, 2000.           Prior to

his   deportation,   Garcia-Luna   had   been   convicted   in   Chicago,

Illinois, for Delivery of a Controlled Substance.

      All four defendants pleaded guilty to violating 8 U.S.C.

§ 1326(b)’s prohibition on reentering the United States after

deportation without permission from the Attorney General.         Garcia-

Luna was found guilty at a hearing before the district court on May

22, 2000.   The other three defendants, Lujano-Perez, Mata-Ortiz,

and Torres-Rodriguez, were found guilty at a hearing before the

same district court on May 23, 2000.

      The defendants each appeal here, arguing that their pleas were

                                   4
rendered involuntary by the district court’s failure, at their

rearraignment hearings, to properly admonish them of their rights

as Rule 11 requires.          The government concedes that Rule 11 was not

complied with, but nonetheless urges us to affirm the defendants’

convictions because the district court’s deviation from the rule

amounted to harmless error.



                             1.   The May 22 Hearing

     On May 22, 2000, Garcia-Luna, along with five other defendants

unrelated      to     this    case,    appeared       and       participated    in     a

rearraignment hearing before the district court.                    The judge began

by addressing the whole group.                 First, he told the group that if

they could not understand the proceedings, they needed to let him

know because silence would be interpreted as understanding.

     While still addressing the entire group, the judge then

confirmed that (1) the defendants wished to plead guilty; (2) the

defendants understood they were under oath; (3) the defendants’

pleas   were    not    the    result      of    threats    or    coercion;    (4)    the

defendants had not taken drugs or alcohol within the prior 24

hours; (5) the defendants did not have any mental or physical

problems    that      limited     their    ability    to    understand       what    was

happening; (6) the defendants had not been known by any names

different than those charged in the indictment; (7) the defendants

understood their right to appointed counsel if they could not

afford an attorney; (8) the defendants were satisfied with their
                                            5
attorneys; (9) the defendants understood their right to a jury

trial and the presumption of innocence; and (10) the defendants

understood that pleading guilty waived their right to a jury trial.

      The judge then addressed the defendants individually. When he

reached Garcia-Luna’s case, he asked the Assistant United States

Attorney (AUSA) to present the court with the “factual basis” of

the charge.       The AUSA described the circumstances of Garcia-Luna’s

arrest, and       informed    the    court    that   Garcia-Luna   had    a   prior

aggravated felony conviction for the sale of cocaine.                    The court

confirmed the existence of the conviction with Garcia-Luna and then

confirmed that he understood, because he was an aggravated felon,

the maximum sentence he faced.            Finally, the court asked whether

Garcia-Luna would like to say anything about the charge.                   Garcia-

Luna answered with: “Everything that is being said has already been

given to my attorney.”            The court then found him guilty.1



                             2.    The May 23 Hearing

      On    May    23,   2000,     Lujano-Perez,     Mata-Ortiz,   and     Torres-

Rodriguez, along with two other defendants unrelated to this case,

appeared and participated in a rearraignment hearing before the

same district court. The judge again began by addressing the whole

group.     First, he told the group that if they could not understand

the proceedings, they needed to let him know.                He also reminded

  1
   He was sentenced to 48 months’ incarceration at a separate
sentencing hearing on August 10, 2000.
                                          6
them that, even though they were before the court as a group, they

had the right to an individual audience with their counsel, and

explained that they could ask the court questions about their case.

     While still addressing the entire group, the judge then

confirmed that (1) the defendants wished to plead guilty; (2) the

defendants understood they were under oath; (3) the defendants had

not failed to disclose that they had been known by any names

different than those charged in the indictment; (4) the defendants’

pleas were not the result of threats; (5) the defendants did not

have any medical or psychological problems that limited their

ability to understand what was happening; (6) the defendants

understood their right to appointed counsel if they could not

afford an attorney; (7) the defendants were satisfied with their

attorneys; (8) the defendants understood their right to a jury

trial and the presumption of innocence; and (9) the defendants

understood that pleading guilty waived their right to a jury trial.

     The   judge   then   addressed   the   defendants   individually.

Beginning with Torres-Rodriguez’s case, he asked the AUSA for the

factual basis of the charge.    The AUSA described the circumstances

of Torres-Rodriguez’s arrest, and informed the court that he had

several prior misdemeanor convictions and possibly an arrest for

Burglary of a Habitation.      The court asked Torres-Rodriguez if,

aside from the allegations of previous misconduct, the rest of the

AUSA’s statement was correct.    Torres-Rodriguez replied: “Yes, but

I didn’t do anything.” The court again asked, and Torres-Rodriguez

                                  7
confirmed, that he had returned to the United States without

permission after being deported. Because the AUSA was unsure about

Torres-Rodriguez’s criminal history, it advised the court that he

should     be   admonished   about    the   maximum   penalty   range   for   a

convicted aggregated felon.          The court confirmed he understood the

punishment range and then found him guilty.2

      Next, the court addressed Mata-Ortiz. At the court’s request,

the AUSA gave a brief factual statement about his arrest and

informed the court that he had prior convictions for Aggravated

Assault and Murder.      The judge confirmed with Mata-Ortiz that the

factual statement was correct and that he understood the maximum

possible sentence.      The court then found him guilty.3

      Finally, the court addressed Lujano-Perez.            The AUSA gave a

brief factual statement about the circumstances of Lujano-Perez’s

arrest, and informed the court that he had been convicted of

Battery prior to his deportation. The court confirmed that Lujano-

Perez understood the possible maximum penalty, and then found him

guilty.4


  2
   At a sentencing hearing on August 14, 2000, the existence of a
prior conviction for cocaine possession was confirmed, and he was
sentenced to 46 months’ incarceration for illegal reentry. The
court also revoked his probation that he was serving for another
offense and ordered him to serve an additional 3 months, to run
consecutive to his 46-month sentence.
  3
   At a sentencing hearing on August 9, 2000, he was sentenced to
57 months’ incarceration.
  4
    At a sentencing hearing on August 9, 2000, he was sentenced to
70 months’ incarceration.
                                        8
                                   II.     RULE 11

       Rule 11 of the Federal Rules of Criminal Procedure governs

pleas.     And it sets forth the procedures the court must follow

before     accepting      a   plea       of     guilty     or   nolo     contendere.

Specifically, the court must address the defendant personally in

open     court    to    explain,     and       ascertain    that   the    defendant

understands, certain information and rights: the nature of the

charge; the mandatary minimum and maximum penalties (including any

special parole or supervised release term); the fact that the court

is required to consider sentencing guidelines, but may depart from

them   under     some   circumstances;         the   court’s    ability    to   order

restitution to victims (when applicable); the defendant’s right to

an attorney at every stage of the proceeding (and the right to have

one appointed, if necessary); the defendant’s right to plead not

guilty; the defendant’s right to a jury trial; the defendant’s

right at trial to assistance of counsel, to confront and cross-

examine adverse witnesses, and the right against compelled self-

incrimination; that pleading guilty waives the right to trial; that

answers related to the plea, given to the court under oath, can be

the subject of a perjury charge; and the terms of any agreement

waiving the right to appeal or collaterally attack the sentence.

The court must also address the defendant personally in open court

to determine that the plea is voluntary and not the result of

threats or coercion. Finally, the court is required to ask whether

the plea is the result of negotiations with the government’s
                                           9
attorney.     The court may not accept a guilty plea unless it

determines, after inquiry, that there is an adequate “factual

basis” for the plea.

       Any variance from these procedures is subject to a harmless-

error analysis, FED. R. CRIM. PROC. 11(h), and we review such

challenges de novo. United States v. Cuevas-Andrade, 232 F.3d 440,

443 (5th Cir. 2000).         Specifically, we look to whether (1) the

trial court failed to comply with the rule, and (2) if so, whether

this noncompliance affected the defendant’s substantial rights such

that    “knowledge     and   comprehension   of   the    full   and   correct

information would have been likely to affect his willingness to

plead guilty.”   United States v. Johnson, 1 F.3d 296, 302 (5th Cir.

1993) (en banc).



                                III.   ANALYSIS

       Here, there is no dispute that the trial court did not comply

with Rule 11.        The record reflects that the court failed to:

address the defendants personally in open court; explain the nature

of the charge; explain the effect of any supervised release term;

explain   that   the    court   was    required   to    consider   applicable

sentencing guidelines, but could depart from those in certain

circumstances; explain the defendants’ right to plead not guilty;

explain the defendants’ right to be tried by a jury; explain that

at trial the defendants had the right to an attorney; inform the


                                       10
defendants of their right against self incrimination at their

trial; address each defendant personally to ascertain that his plea

was not the result of threats or coercion; and inquire whether the

defendants’    guilty   pleas      were    the   result   of   negotiations     or

discussions with the government.

     The defendants limit their complaints here to the trial

court’s failure to explain: the nature of the charge; the right to

plead not guilty; the right to a jury trial; the right to counsel

at trial; and the right against compelled self incrimination.

Accordingly, any complaints about the other variations are waived.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                        The Nature of the Charge

     Rule 11's requirement that defendants understand the “nature

of the charge” against them refers to the elements of the offense.

United States v. Calderon, 243 F.3d 587, 589 (5th Cir. 2001).

Here, the record reflects that the elements of 8 U.S.C. § 1326, the

statute the defendants were charged with violating, were never

discussed during the plea hearings.              Further, the indictment was

not read, and there were no written plea agreements.               Nonetheless,

the government asserts that its recital of the “factual basis,”

along   with   the   fact   that    the    charge   is    simple   and   easy   to

understand, renders the court’s failure to explain the nature of

the charge harmless error.         We disagree.

     This Circuit has never found that recitation of a “factual


                                          11
basis,” which is a distinct and separate requirement under Rule 11,

obliterated the need to ensure that a defendant understands the

nature of the charge.   Rather, in every case where we have found

the failure to explain the nature of the charge to be harmless,

there has been evidence, other than recitation of the factual

basis, indicating that the defendant understood the nature of the

charge.   See, e.g., Cuevas-Andrade, 232 F.3d at 444 (holding

failure to explain nature of charge harmless because the indictment

was read to the defendant, the defendant signed a written plea

agreement listing the elements of the charge, and the defendant’s

attorney reviewed the charges with the defendant); United States v.

Smith, 184 F.3d 415, 417 (5th Cir. 1999) (holding failure to

explain nature of charge harmless because the indictment was read

to the defendant, and her attorney stated that he had reviewed the

indictment and charges with her and that she understood them and

voluntary pleaded guilty); United States v. Reyna, 130 F.3d 104,

111 (5th Cir. 1997) (holding failure to explain nature of charge

harmless because the indictment was read to the defendant, the

defendant stated he understood the charges, and the court asked the

defendant several questions about his understanding of the nature

of the offense); United States v. Guichard, 779 F.2d 1139, 1145-46

(5th Cir. 1986) (holding failure to explain nature of charge

harmless because the indictment was read to the defendant, the

defendant stated he had discussed charges with his attorney, and


                                12
the court inquired about the defendant’s understanding of the

charge).

     In support of its argument, the government relies almost

exclusively on one First Circuit case.   United States v. Martinez-

Martinez, 69 F.3d 1215 (1st Cir. 1995).      In Martinez, the court

noted that the trial court’s failure to explain the nature of the

charges “stretched the outer boundaries of Rule 11's express

mandate,” but, nonetheless, it found the failure to be harmless

error.     Id. at 1222.   It explained that “[r]ather than exalting

form over substance, on appeal we employ a ‘totality of the

circumstances’ test to determine if a core violation has indeed

occurred.”    Id. at 1220.

     The government here emphasizes the Martinez court’s statement

that “[i]f, during the plea colloquy, the government’s statement or

the defendant’s own version of the facts sets forth all elements

and conduct of the offense, admission to that conduct sufficiently

establishes the defendant’s understanding of the charge.”    Id. at

1220.    However, a closer look at the case shows that, even though

the court stated that recitation of a factual basis was enough to

render the failure to explain the charge harmless, the court did

not rely solely on this fact.     Rather, the court emphasized that

(1) Martinez acknowledged twice during the plea hearing that she

had discussed the charges with her counsel and understood them, (2)

she waited to plead guilty until the day of trial (after months of


                                  13
trial preparation), (3) she signed a written plea agreement, and

(4) the court did ask her if she had read the charges and consulted

with her counsel about them.       Id. at 1221-22.

     Here, in contrast with the facts in Martinez, it is undisputed

that neither the judge nor the prosecutor described the elements of

the charge; the indictment was not read; and the judge did not ask

the defendants whether they understood the charges.           Thus, none of

the safeguards were in place that we have in the past held might

render a judge’s failure to personally apprise the defendant of the

nature of the charge nonetheless harmless.        Accordingly, the sole

basis for us to find harmless error would be that the AUSA recited

the factual basis for the charges.

     However, Rule 11 requires both that the judge explain the

nature of the charge, FED. R. CRIM. P. 11(c)(1), and that the judge

ascertain that there is a factual basis for the charge.               FED. R.

CRIM. P. 11(f). Consequently, if we were to hold, as the government

urges us to, that wholly failing to admonish defendants of the

nature   of   the   charge   is   harmless   whenever   the   trial    court

establishes a factual basis, we would, in essence, obliterate the

need to ever comply with Rule 11's express requirement that the

court explain the nature of the charge.          This we decline to do.

Accordingly, we hold that the trial court’s failure to admonish the




                                     14
defendants of the nature of the charge was harmful error.5

      We also take this opportunity to reiterate that, although

noncompliance with Rule 11 is subject to harmless-error review, the

importance of adhering to all Rule 11's requirements cannot be

overstated.   Indeed, when the harmless-error subdivision (h) was

added to Rule 11, the Advisory Committee cautioned that:

           [S]ubdivision (h) should not be read as an
           invitation to trial judges to take a more casual
           approach to Rule 11 proceedings. It is still true,
           as the Supreme Court pointed out in McCarthy, that
           thoughtful and careful compliance with Rule 11 best
           serves   the   cause    of   fair   and   efficient
           administration of criminal justice, as it “will
           help reduce the great waste of judicial resources
           required to process the frivolous attacks on guilty
           plea convictions that are encouraged, and are more
           difficult to dispose of, when the original record
           is inadequate. It is, therefore, not too much to
           require that, before sentencing defendants to years
           of imprisonment, district judges take the few
           minutes necessary to inform them of their rights
           and to determine whether they understand the action
           they are taking.”

FED. R. CRIM. P. 11 (advisory committee’s notes to 1983 amendment)



  5
      We note that this result is consistent with the Advisory
Committee Notes to Rule 11, which state that:

      There would not be harmless error under subdivision (h)
      where, for example, as in McCarthy, there had been
      absolutely no inquiry by the judge into defendant’s
      understanding of the nature of the charge and the
      harmless error claim of the government rests upon nothing
      more than the assertion that it may be “assumed”
      defendant possessed such understanding merely because he
      expressed a desire to plead guilty.

FED. R. CRIM. P. 11 (advisory committee’s notes to 1983 amendment)
(citing McCarthy v. United States, 394 U.S. 459 (1969)).
                                 15
(quoting McCarthy, 394 U.S. at 472).



                         IV.    CONCLUSION

     Because our conclusion that the trial court’s failure to

explain the nature of the charge mandates reversal, we need not

reach the defendants’ contention that other portions of the plea

colloquy were also deficient.   The conviction and sentence of each

defendant is vacated and remanded to the trial court for further

proceedings consistent with this opinion.




                                 16
EDITH H. JONES, dissenting:

          With due respect, my colleagues’ conclusion that a single

technical Rule 11 omission by the district court is not harmless error

returns us to the law as it was nine years ago, before this court took

Rule 11(h) seriously.6   Until the en banc decision in United States

v. Johnson, 1 F.3d 296-302, (5th Cir. 1993) (en banc), this court

evaluated Rule 11 compliance in terms of three “core concerns,” the

omission of any one of which would automatically result in the vacatur

of a guilty plea.    United States v. Dayton, 604 F.2d 931 (5th Cir.

1979) (en banc).    One of Dayton’s “core concerns,” the one at issue

here, was that the court must address a defendant concerning the

nature of the charge against him.      Fed. Crim. Rule Proc. 11(c)(1).

Johnson involved another of the core concerns, but this court rejected

Dayton’s per se approach in favor of the harmless error analysis

specified by Rule 11(h).   The Johnson test, given lip service by the

majority, identifies reversible Rule 11 error only if the court’s non-

compliance affected the defendant’s substantial rights such that his

“knowledge and comprehension of the full and correct information would




     6
       Appellants also complain that the district court omitted from
  its guilty plea advice other information required by Rule 11, e.g.
  the defendant’s right to plead not guilty and proceed to a jury
  trial, to counsel at trial, to confront witnesses, and not to
  incriminate himself. The majority do not discuss these omissions.
  I would find them insufficient to overturn the guilty plea, based
  on the whole record and the analysis in United States v. Cuevas-
  Andrade, 232 F.3d 440 (5th Cir. 2000).
                                  17
have been likely to affect his willingness to plead guilty.” 1 F.3d

at 302.

          The majority opinion dwells on the trial court’s admitted

non-compliance     with   Rule   11,   but   it   never   discusses   how   the

appellants’ substantial rights were violated by the court’s failure

to read them their indictments or otherwise explain the charge of

illegal reentry.    18 U.S.C. § 1326.        There is no basis in the record

for a conclusion that, had appellants been specifically informed at

the plea colloquy of the nature of a § 1326 violation, they would not

have pled guilty and would have insisted on going to trial.

          The majority assert that the “sole” basis for a finding of

harmless error is the Assistant U.S. Attorney’s recitation of the

factual basis of the charge at the guilty plea colloquy.                    This

assertion suffers from two flaws.       It misstates Johnson, which holds

that the entire trial court record must be consulted to evaluate the

effect of a Rule 11 error. 1 F.3d at 302.    It also misapprehends the

record.   These appellants certainly knew what charge they were

pleading guilty to.

          The crime of illegal reentry is not recondite.          It consists

of a person’s being found in the United States without the permission

of the Attorney General after having been previously deported.              All

four appellants responded affirmatively to the court’s introductory

query whether they wished to plead guilty.                The factual resumés

recited by an    AUSA at the court’s request embody the simple elements

of a § 1326 violation for each appellant.

                                       18
          As to Garcia-Luna, the AUSA stated:

     Mr. Garcia Luna is a native and citizen of Mexico, Your
     Honor. He was encountered by Border Patrol wading the – or
     crossing the Rio Grande River at a location near El Cenizo,
     Texas, at about 10:00 in the morning on March the 9th,
     2000, entering without immigration inspection. He has –
     records show that he has been previously deported from
     Laredo on February the 12th, 2000. He has – records show
     that he has not applied for or received permission from the
     attorney general to re-enter the United States. We believe
     Mr. Garcia is an aggravated felon. His criminal history
     includes a 1995 conviction for sale of cocaine. He was
     sentenced to 12 years in that offense.

Garcia-Luna admitted his crime in the plea colloquy.

          The facts pertaining to Torres-Rodriguez, as recited by the

AUSA, are as follows:

     The defendant is a citizen and national of Mexico.       On
     March 29th of this year he was apprehended by Border Patrol
     at the river banks here in Laredo, Texas.      He had just
     crossed. On June 24, 1999, he was deported back to Mexico
     through Laredo. This was subsequent to several misdemeanor
     convictions for theft out of Travis County.        It also
     appears that he was arrested for a burglary of a
     habitation. I don’t know what has happened with that case,
     Your Honor.    I can’t tell from my file.       He has not
     received permission to re-enter or reapply for readmission
     to enter the United States from the attorney general.

Torres admitted that the factual basis was true.

          The factual basis for Mata was given by the government:

     His true name, Your Honor, is Turruviartez-Sanchez. He is
     a native and citizen of the Republic of Mexico. He was
     apprehended by Border Patrol agents performing line-watch
     duty near Laredo Community College on the 26th of March of
     this year at about 10:00 p.m. just at the time of this
     entry. He was previously deported through Laredo on the
     12th of October of 1999. And he had neither applied for
     nor received permission of the attorney general to re-enter
     after deportation.

     We believe he qualifies as an aggravated felon.       His
     criminal history includes a 1992 aggravated assault and a

                                 19
     1995 murder intending serious bodily injury for which he
     served time in the Texas Department of Criminal Justice
     Institution.

Mata admitted the truth of the facts concerning his reentry.

           The Government gave the following factual basis for Lujano-

Perez:

     Mr. Lujano-Perez is also a native and citizen of the
     Republic of Mexico, Your Honor. He was apprehended on the
     30th of March of this year at 11:00 p.m. by Border Patrol
     agents. They were following up on a tip that the defendant
     was an illegal alien living in the Santa Fe subdivision of
     Laredo, Texas, and working at a restaurant called Las
     Asadas. He confirmed his illegal status and admitted he
     had last entered the United States on the 2nd of May of
     1999 by making a false claim of United States citizenship
     at the port of entry, bridge number two, here in Laredo.
     He was last deported on the 29th of April through Laredo
     and has neither applied for nor received permission of the
     attorney general to re-enter after that deportation.
     [emphasis added.]

     We do believe he qualifies as an aggravated felon. His
     criminal history includes a battery for which he received
     a 15-year sentence and a number of prior crimes for which
     the dispositions are not known by the investigating
     officers.

Lujano acknowledged the truth of the facts regarding his illegal

entry.    Based on the simplicity of the charge, and the appellants’

understanding,   emphasized   by   the   court,   that   they   could   seek

clarification at any time, it is a close question whether these

factual resumés alone sufficiently identified the nature of the

charge.   This court has noted that, “[n]either Rule 11 nor the case

law specifies the minimum that the district court must do to ‘inform

the defendant . . . of the nature of the charge’”.       United States v.

Reyna, 130 F.3d 104, 110 (5th Cir. 1997).


                                   20
          The record is rife with additional confirmation of the

appellants’ knowing intent to plead guilty to the crime with which

they were charged.    All of the appellants were represented by the

Federal Public Defender.    This court should be able to rely on the

public defender’s expertise in advising their clients.               We should

assume that where, as here, each defendant admitted to the judge that

he committed the acts that form the basis of an illegal re-entry, he

did so on the advice of competent counsel.           None of the defendants

raised a peep when the court asked if they were satisfied with their

counsel and if they were under any compulsion to plead guilty.              In

fact, defense counsel raised no objections to the factual resumés

recited by the AUSA’s, to the clients’ assent to the resumés, or to

the crime summaries contained in each appellant’s PSR.           No defense

counsel called the trial court’s attention to its omissions from the

precise Rule 11 “script.” More to the point, no defense counsel moved

in the trial court to withdraw his client’s guilty plea on the basis

of ignorance or involuntariness.

          Finally,   each   of   the    defendants   appended   an    explicit

admission of guilt to his PSR in order to qualify for a 3-level

reduction in the sentencing guidelines, a reduction granted by the

court.7   Since none of the defendants received anywhere near the


     7
       One example of these statements was executed on behalf of
  Lujano-Perez:

        I, Encarnacion Lujano-Perez, admit that I am an alien that
     entered the United States without obtaining permission from the
     Attorney General of the United States.     I admit that I was
                                       21
maximum 20-year statutory sentence for his admitted offense, and all

were sentenced at the bottom of the guidelines range, there is no

objective    basis    for    dissatisfaction   with     the   outcome   of   the

prosecution.   Indeed, it cannot be emphasized too strongly that none

of the appellants contends he would have insisted on going to trial

if he had been explicitly informed by the court of the “nature” of a

section 1326 charge.

            Rather than examine the objective circumstances surrounding

the trial court’s errors, the majority express fear that allowing the

factual resumé       to   fulfill   the function   of   the   nature-of-charge

explanation will “obliterate” a particular requirement of Rule 11.

But their holding threatens to “obliterate” Rule 11(h) and the Johnson

harmless error test: harmless error comes into play whenever a trial

court has “obliterated” some facet of Rule 11.

            The majority suggest in a footnote that their analysis

comports with the Advisory Committee Notes to Rule 11, which eschew

a harmless error claim where “the government rests upon nothing more

than the assertion that it may be ‘assumed’ defendant possessed such

understanding [of the charge against him] merely because he expressed

a desire to plead guilty.” Majority Opn. at n.5, citing Fed. R. Crim.

P. 11 (advisory committee notes to 1983 amendment).            But as has been



     deported before I re-entered the United States.            I was found by
     a U.S. Border Patrol Agent in Laredo, Texas.

     And at sentencing, Garcia-Luna apologized for having “entered
  illegally into the country.”
                                       22
demonstrated, the government does not rely solely on these appellants’

expressed desire to plead guilty, but upon many other indicia of their

knowledge and understanding that they committed the federal crime of

illegal re-entry. The same Advisory Committee Notes also caution that

Rule 11 does not prescribe a “litany or other ritual which can be

carried out only by word-for-word adherence to a set ‘script.’”   Id.

See also United States v. Henry, 113 F.3d 37, 41 (5th Cir 1997) (Rule

11 does not require ritual adherence to its precise contours for a

guilty plea to be upheld.)

          This court has frequently addressed the sufficiency of Rule

11 colloquies following Johnson.    In a few decisions, we have found

that a defendant’s substantial rights were violated by errors such as

serious, prejudicial misinformation about the punishment range or the

omission of a minimum prison term.8     No post-Johnson case I have

found, published or unpublished, isolates one technical omission and

holds it a reversible error without assessing the objective, likely

effect on the appellant’s willingness to plead guilty in light of the

whole trial court record. On the contrary, even a series of technical

omissions has been found harmless under the circumstances.     United

States v. Cuevas-Andrade, 232 F.3d 440 (5th Cir. 2000). And in United

States v. Vasquez-Bernal, 197 F.3d 169 (5th Cir. 1999), where the


     8
       See United States v. Herndon, 7 F.3d 55 (5th Cir. 1993);
  United States v. Whyte, 3 F.3d 129 (5th Cir. 1993); see also United
  States v. Suarez, 155 F.3d 521 (5th Cir. 19998) (defendant’s
  statement during rearraignment that he was “only guilty of
  possession” suggested he did not understand that he was charged
  with possession of cocaine with intent to distribute).
                                   23
trial court failed to expressly advise an illegal re-entrant of the

applicable range of punishment, this court held that without proof,

or even an allegation, that the omission affected his guilty plea, the

Rule 11 complaint was meritless.   See also United States v. Moralez-

Sosa, 191 F.3d 586, 587-88 (5th Cir. 1999) (“Sosa has never alleged

that full compliance with Rule 11 would have affected his decision to

plead guilty, nor does the record support such a suggestion.”).

          The purpose of these appeals is difficult to discern. While

I heartily agree that it is better practice for the district court to

adhere closely to Rule 11, I also find it inconceivable that these

appellants will not plead guilty upon remand. The public defender has

made no effort to demonstrate substantial harm to these appellants’

rights from the trial court’s technical Rule 11 errors.   Moreover, we

were assured by an AUSA at oral argument that procedures are now in

place to advise the district court of omissions in Rule 11 colloquies.

As we said in Vasquez-Bernal, “the federal public defender must have

better things to do.”   I respectfully DISSENT.




                                   24